DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As noted in previous office action, presently elected claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973), In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971), and In re Casey , 370 F.2d 576, 152 USPQ 235 (CCPA 1967). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the present case, limitations such as “to apply the plurality of droplets to the part to complete the part without melting the second base material” (claim 1), “thereby securing the second base material from movement” (claim 2), “forming a cap on the part” (claim 3) concern functionality and intended result of using the apparatus. With respect to such limitations, prior art apparatus capable of carrying out the recited functions/steps without contradicting teachings of the prior art would meet the claim even if the exact function/step is not disclosed. Examiner also not impart patentability to the claims” (see MPEP 2115). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 7572403, hereafter “Gu”) in view of Harwell et al. (US 6143378).
Regarding claim 1, Gu discloses an additive manufacturing system (figs. 1-6), comprising: 
one or more feeders (10A- fig. 2, 10B- fig. 4, 10C- fig. 5a) configured to supply a plurality of metallic anchoring materials (powders, liquid and/or wires- figs. 1-2, 5; col. 3, lines 4-35);
an additive manufacturing tool 12 (head- fig. 1) configured to receive and combine the plurality of metallic anchoring materials to form an electrode (e.g. fig. 2- mixer 28 combines materials), said tool is further configured to receive electrical power (power sources 24- fig. 1) and apply the electrical power to the electrode to form a plurality of droplets used to build up a part (using power to melt material and form droplets- col. 3, lines 54-60), wherein each droplet of the 
a controller comprising executable instructions (computer 16 with its supporting software programs and controllers 18, 20, 22- fig. 1) that, when executed, cause the additive manufacturing tool to control the composition and formation of the electrode, and application of each droplet which builds up the part on the work table 14 (col. 4, lines 4-35). Concerning power source being DC or AC power, Gu teaches that power source may include a laser source, multiple laser sources of differing wavelengths, infrared or UV lamps or other power sources which can produce sufficient energy to melt or otherwise alter the material being deposited (col. 3, lines 54-60). Accordingly, one skilled in the art would understand this encompasses at least one of DC or AC power sources and thus, one would have found it obvious to employ any suitable DC or AC power source in the additive manufacturing system of Gu. 
The manufacturing apparatus of Gu is well capable to form a joint between two same or different workpieces and doing so would have been obvious to a person of ordinary skill in the art in order to create a desired component/product. Examiner also notes that base materials concerns workpieces and do not structurally limit the claimed apparatus (see Claim Interpretation above). Nevertheless, disclosure of Harwell is cited herein regarding joining two workpieces. Harwell (also directed to additive manufacturing process) teaches that it has been known that additive manufacturing procedure can be adapted to form a single or multiple surface layers on a prefabricated component, an internal welding discrete pieces of a component together (Background- col. 1, lines 10-24, 61-65; col. 7, lines 25-32). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize the additive apparatus of Gu to fasten/join two base materials with a built-up from plurality of droplets since joining discrete pieces to form a desired component/product is conventional in the art (Harwell). 
As to claim 2, Gu discloses the controller comprising executable instructions (computer 16 with its supporting software programs and controllers 18, 20, 22- fig. 1) that, when executed, cause the additive manufacturing tool to control the composition and formation of the electrode, and application of each droplet which builds up the part on the work table 14 (col. 4, lines 4-35). Thus, the additive manufacturing apparatus of Gu can be easily adapted to apply droplets to the part to complete the part as recited.  
As to claim 3, Gu teaches using a computer implemented control system, wherein the composition may vary in different locations or regions of the object and one skilled in the art will appreciate that movement of the head/tool unit can be controlled in order to manufacture an object of a specific shape; the control algorithms necessary are well known, may be available commercially, and are well within ordinary skill in the art (col. 4, lines 4-19). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a cap shape on the part that resists separation of two base materials being joined by the additive manufacturing apparatus of Gu.
As to claim 9, Gu discloses the system comprising one or more feeders (10A- fig. 2, 10B- fig. 4, 10C- fig. 5a) configured to supply the plurality of metallic anchoring materials to the additive manufacturing head/tool 12 (fig. 1).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Harwell as applied to claim 1 above, and further in view of Goldenberg et al. (US 6347259, “Goldenberg”) & Zaffino et al. (US 8367962, “Zaffino”).
As to claim 4, Gu is silent as to a position sensor. However, providing such sensor is known in the art. Goldenberg discloses a high precision apparatus useful for microelectronic manufacturing and rapid prototyping (Background- col. 1, lines 34-36). Goldenberg teaches a control system for controlling movement of the dispenser head/tool 12 (fig. 1), wherein position sensors 28 (optical sensors) or sensors 155 (fig. 18) are used to obtain positional feedback information (col. 5, lines 9-25), which positional feedback is used to determine control parameters and including movement of dispensing head in x, y and/or z directions (col. 10, lines 26-32). Such position sensor can track and measure position of the additive manufacturing tool relative to the part. Similarly, Zaffino (directed to automatic welding) discloses a multi-axis robot having a welding tool 26/28 and a feedback system 42 with controller 38 (fig. 1), wherein various sensors are provided- 54 (feed rate sensor), 56 (voltage sensor), 58 (force sensor), 61 (other sensors) (col. 3, line 60 thru col. 4, line 12). Zaffino teaches that other sensors 61 may include an optical sensor to determine the position of the tool 28 (position sensor) relative to the workpiece and make adjustments to accommodate for variations; the temperature sensor 44 may also 
Given teachings of Goldenberg & Zaffino, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a position sensor in the apparatus of Gu in order to provide position feedback which would allow to more efficiently control the additive manufacturing process with precise tool movement, thereby eliminating inaccurate positioning of the tool resulting in faulty built-up of droplets on the part. Hence, combination of Gu, Harwell, Goldenberg & Zaffino includes a position sensor that measures a position of the additive manufacturing tool relative to any base material or part and a controller that receives the position as an input, and executes instructions to control the additive manufacturing tool or the power source based on the measured position.
As to claim 6, Zaffino teaches a temperature sensor 44 that provides feedback to the controller 38 for account for thermal growth of the workpiece and to make adjustments to the desired weld shape or electrode position (col. 4, lines 40-49). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a temperature sensor similar to Zaffino in the system of Gu because it would enable to track growth of the part being built and make necessary adjustments to the three-dimensional shape. Hence, combination of Gu, Harwell, Goldenberg & Zaffino discloses a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Harwell as applied to claim 1 above, and further in view of Zhuang et al. (US 2013/0186514).
As to claim 8, Gu is silent as to a heater configured to heat the plurality of metallic materials or electrode before it is melted into droplets. However, Zhuang (also drawn to additive manufacturing- Background) teaches feeding powders of different kinds and different particles sizes (plurality of metallic materials), which are received in a receptacle and preheated by a heating element in while being mixed uniformly in the receptacle [¶ 0007, 0033]. Zhuang teaches that such uniform mixing and preheating reduces thermal deformation and distributes the powder layer compactly as well as increasing diversity in additive manufacturing (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a heating element in the additive tool of Gu in order to preheat and mix the powders so as to prepare them for compact distribution on the part being additively manufactured (Zhuang).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Harwell as applied to claim 1 above, and further in view of Wescott et al. (US 2012/0132627, “Wescott”).
As to claim 10, Gu discloses laser power source, but does not specifically mention power in the form of a pulsed welding waveform or a short circuit Wescott (also directed to additive layer fabrication method to build-up a three-dimensional structure- [0001]) teaches a pulsed laser beam, wherein the thickness and/or width of the layer is controlled by modulating the laser beam pulses [0004]. By using pulse-modulated laser, Wescott teaches that the amount of heat applied can be accurately & precisely controlled, enabling much finer control of the fabrication process [0005-0006]. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a pulsed welding waveform such as pulsed laser beam in the additive manufacturing apparatus of Gu because it would provide accurate control over the amount of heat applied and enable much finer control of the three-dimensional fabrication process (Wescott).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,543,549 to Albrecht et al.. Although the claims at issue are not identical, they are not patentably distinct from each corresponding claims in the issued patent discloses every feature recited in present claims.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims. To expedite prosecution, Applicant is requested to file a web-based eTerminal Disclaimer to overcome the nonstatutory double patenting rejection.

Response to Amendment and Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive for following reasons. Examiner also notes that prior art rejection of dependent claims have been modified in light of recent amendment.
With respect to claim 1, Applicant argues:
Neither Gu nor Harwell discloses or suggests a power source configured to provide DC or AC power to one or more metallic anchoring materials to melt the one or more metallic anchoring materials into a plurality of droplets, as set forth in claim 1. 
While the Office Action alleges that "Gu teaches that [a] power source may include a laser source, multiple laser sources of differing wavelengths, infrared or UV lamps or other power sources..." (Office Action at 4), Applicant notes that lasers and lamps provide radiation to melt materials, rather than provide direct current (DC) or alternating current (AC) to the materials to melt the materials. Furthermore, no person ordinary skill would consider laser/lamp radiation to be direct current (DC) power or alternating current (AC) power. While Gu's laser/lamp power sources might use DC or AC power to generate the laser/lamp radiation (e.g., via a light bulb or laser medium), in such a situation the DC/AC power is provided to the light bulb or laser medium, rather than being provided to the material to be melted. 


In response, examiner respectfully disagrees and contends that it is rather ambiguous how DC or AC power is provided to the material to be melted? Applicant’s original specification states that power source 34 adjusts power output to the additive manufacturing tool 18 to melt the one or more anchor materials…power source 34 provides DC or AC power output to the electrode 32 in a controlled waveform…the powder source 34 provides power output to the electrode 32 via the additive manufacturing tool 18 to enable…(¶ [0025]). Accordingly, the power source clearly provides power output to the tool/electrode, which then melts the metallic material. In other words, the power output is not provided to the material to be melted as argued above. Examiner also notes that claim does not recite that DC or AC power is directly provided to the metallic material. Similar to Applicant, Gu discloses a power source providing DC or AC power to the additive manufacturing tool 12 (fig. 1), which melts the metallic material. Therefore, examiner submits that above argument is not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735